Title: [Saturday August 10th. 1776.]
From: Adams, John
To: 


      Saturday August 10th. 1776.
      The Board of War brought in a Report, which was taken into Consideration: Whereupon
      Resolved, That Commissions be made out, and sent to General Washington to be delivered to the several Officers recommended in the List exhibited by the said Board, to fill the Vacancies mentioned in the said List, excepting those Persons recommended to fill the Vacancies occasioned by Officers being in Captivity; which ought not to be filled, but to be left open, untill those Officers shall be redeemed, and excepting the Case of Lieutenant Colonel Tyler, who is to have a Commission for Colonel of the Regiment lately commanded by Colonel Parsons, promoted: and that Lieutenant Colonel Durkee have a Commission of Colonel of the 20th. Regiment and that Major Prentice be made Lieutenant Colonel of the Regiment in which he is now Major; and Major Knolton Lieutenant Colonel of the 20th. Regiment.
      Resolved that William Tudor, Judge Advocate General, have the rank of Lieutenant Colonel in the Army of the United States; and that he be ordered immediately to repair to the discharge of his duty at New York.
     